Citation Nr: 0319718	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-24 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated as 40 
percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in July 2000 and October 2002 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Additional due process development is also required with 
regard to claim for entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
due to service-connected disability (TDIU) that was denied by 
the RO in October 2002.  In January 2003, the veteran's 
representative submitted a timely notice of disagreement 
concerning that denial.  A review of the veteran's claims 
folder does not indicate that a statement of the case (SOC) 
on this matter has been issued.  See 38 C.F.R. § 19.26 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) has held, in such circumstances, that the 
Board is to remand the claim to the RO for issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159 
(2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should obtain the veteran's 
medical records concerning his service-
connected lumbar disability from the VA 
Medical Center in Birmingham, Alabama for 
the period of April 2000 to the present.

3.  The RO should also request all 
records, which document the veteran's 
lumbar disability from the Social 
Security Administration.

4.  The RO is to furnish the veteran and 
his representative with an SOC pertaining 
to the veteran's claim for entitlement to 
a total disability rating for 
compensation purposes based on individual 
unemployability due to service-connected 
disability (TDIU).  Concomitant with such 
action, it should advise the veteran and 
his representative of the statutory 
period of time within which the veteran 
must furnish VA with a substantive appeal 
on those issues, in order to perfect his 
appeal.

5.  Thereafter, the RO should 
readjudicate the appellant's claim for 
entitlement to an increased evaluation 
for residuals of degenerative disc 
disease of the lumbar spine in light of 
the evidence received since the October 
2002 Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits 
since October 2002.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




